          Case 1:17-vv-00185-UNJ Document 64 Filed 02/06/19 Page 1 of 28




         In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 17-185V
                                   Filed: December 19, 2018
                                        UNPUBLISHED


    RIVER COMMUNITIES FIDUCIARY
    SERVICES, on behalf of the estate of
    Y.M.B., a minor child,                                   Special Processing Unit (SPU);
                                                             Damages Decision Based on Proffer;
                        Petitioner,                          Diphtheria, Tetanus, acellular
    v.                                                       Pertussis (DTaP) Vaccine;
                                                             Encephalopathy
    SECRETARY OF HEALTH AND
    HUMAN SERVICES,

                       Respondent.


Anne Carrion Toale, Maglio Christopher & Toale, PA, Sarasota, FL, for petitioner.
Glenn Alexander MacLeod, U.S. Department of Justice, Washington, DC, for
      respondent.

                               DECISION AWARDING DAMAGES1

Dorsey, Chief Special Master:

       On February 8, 2017, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act”). Petitioner alleges that his minor child, Y.M.B. suffered fever, status
epilepticus, and acute encephalitis causally related to an adverse reaction to
vaccinations she received on October 7, 2015. Petition at ¶¶ 2, 10, 12. The case was
assigned to the Special Processing Unit of the Office of Special Masters.

        On February 27, 2018, a ruling on entitlement was issued, finding petitioner
entitled to compensation for Y.M.B.’s encephalopathy injury. On December 18, 2018,


1 Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.
2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
        Case 1:17-vv-00185-UNJ Document 64 Filed 02/06/19 Page 2 of 28



respondent filed a proffer on award of compensation (“Proffer”). Respondent proffers
that, based upon her review of the evidence of record, the following should be awarded:

      A. All items of compensation identified in the joint life care plan entitled Appendix
         A which is attached to the Proffer as Tab A;

      B. The amount of $801,523.55, representing compensation for petitioner’s future
         lost wages;

      C. The amount of $250,000.00, representing compensation for petitioner’s actual
         pain and suffering;

      D. The amount of $13,288.47, representing compensation for petitioner’s actual
         unreimbursable expenses;

      E. The amount of $32,448.05, representing compensation for the satisfaction of
         the State of North Carolina Medicaid lien;

      F. The amount of $7,457.08, representing compensation for the satisfaction of
         the State of Colorado Medicaid lien;

      G. The amount of $4,285.90, representing compensation for the satisfaction of
         the State of Pennsylvania Medicaid lien; and

       In the Proffer, respondent represented that petitioner agrees with the proffered
award. Based on the record as a whole, the undersigned finds that petitioner is entitled
to an award as stated in the Proffer.

       Pursuant to the terms stated in the attached Proffer, the undersigned awards
the following:

      A. A lump sum in the amount of $1,260,924.06, representing compensation
         in the amount of $209,400.51 for life care expenses in the first year after
         judgment, compensation in the amount of $801,523.55 for future lost
         wages, and compensation in the amount of $250,000.00 for actual pain
         and suffering, in the form of a check payable to petitioner as
         guardian(s)/conservator(s) of the estate of Y.M.B., for the benefit of
         Y.M.B.;

      B. A lump sum in the amount of $13,288.47, representing compensation for
         actual unreimbursable expenses; in the form of a check payable
         petitioner;

      C. A lump sum payment of $32,448.05, representing compensation for
         satisfaction of the State of North Carolina Medicaid lien payable jointly
         to petitioner and


                                            2
       Case 1:17-vv-00185-UNJ Document 64 Filed 02/06/19 Page 3 of 28



                       North Carolina Division of Medical Assistance
                                  Office of the Controller
                                 2022 Mail Service Center
                                 Raleigh, NC 27699-2022
                                   Case Number: 287986
                          Medicaid/Health Choice ID: 954135030P

         Petitioner agrees to endorse this payment to the State of North Carolina;

      D. A lump sum payment of $7,457.08, representing compensation for
         satisfaction of the State of Colorado Medicaid lien payable jointly to
         petitioner and

                 Colorado Department of Health Care Policy and Financing
                              Colorado Medical Assistance
                          Tort and Casualty Recovery Program
                            333 W. Hampden Ave., Suite # 425
                                 Englewood, CO 80110
                              Medicaid ID Number: P084783
                                 Case Number: 185246
                                Attn: Jazmin Rosenberg

         Petitioner agrees to endorse this payment to the State of Colorado;

      E. A lump sum payment of $4,285.90, representing compensation for
         satisfaction of the State of Pennsylvania Medicaid lien payable jointly to
         petitioner and

                       Pennsylvania Department of Human Services
                                Bureau of Program Integrity
                     Division of Third Party Liability, Recovery Section
                                       P.O. Box 8486
                                 Harrisburg, PA 17105-8486
                                      CIS #: 870411199
                                     Attn: Patricia Nace

         Petitioner agrees to endorse this payment to the State of Pennsylvania;
         and

      F. An amount sufficient to purchase the annuity contract described in
         Proffer Section II.F.

These amounts represent compensation for all damages that would be available under
§ 15(a).




                                         3
          Case 1:17-vv-00185-UNJ Document 64 Filed 02/06/19 Page 4 of 28



       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                      4
             Case 1:17-vv-00185-UNJ Document 64 Filed 02/06/19 Page 5 of 28




              IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                              OFFICE OF SPECIAL MASTERS
__________________________________________
                                              )
RIVER COMMUNITIES FIDUCIARY                   )
SERVICES, on behalf of the estate of          )
Y.M.B., a minor child,                        )
                                              )
                      Petitioner,             )
                                              )
      v.                                      )   No. 17-185V(ECF)
                                              )   Chief Special Master Dorsey
SECRETARY OF HEALTH                           )
AND HUMAN SERVICES,                           )
                                              )
                      Respondent.             )
__________________________________________)

               RESPONDENT'S PROFFER ON AWARD OF COMPENSATION

I.       Items of Compensation

         A.       Life Care Items

         The respondent engaged life care planner, M. Virginia NeSmith Walton, RN, MSN, FNP,

CNCLP, and petitioner engaged Tresa Johnson, BSN, RN, to provide an estimation of Y.M.B.’s

future vaccine-injury related needs. For the purposes of this proffer, the term “vaccine related”

is as described in respondent’s Rule 4(c) Report, filed February 23, 2018. All items of

compensation identified in the joint life care plan are supported by the evidence, and are

illustrated by the chart entitled Appendix A: Items of Compensation for Y.M.B., attached hereto

as Tab A. 1




         1
            The chart at Tab A illustrates the annual benefits provided by the joint life care plan. The annual benefit
years run from the date of judgment up to the first anniversary of the date of judgment, and every year thereafter up
to the anniversary of the date of judgment.


                                                          -1-
           Case 1:17-vv-00185-UNJ Document 64 Filed 02/06/19 Page 6 of 28




Respondent proffers that Y.M.B. should be awarded all items of compensation set forth in the

joint life care plan and illustrated by the chart attached at Tab A. Petitioner agrees.

          B.     Lost Future Earnings

          The parties agree that based upon the evidence of record, Y.M.B. will not be gainfully

employed in the future. Therefore, respondent proffers that Y.M.B. should be awarded lost

future earnings as provided under the Vaccine Act, 42 U.S.C. § 300aa-15(a)(3)(B). Respondent

proffers that the appropriate award for Y.M.B.'s lost future earnings is $801,523.55. Petitioner

agrees.

          C.     Pain and Suffering

          Respondent proffers that Y.M.B. should be awarded $250,000.00 in actual pain and

suffering. See 42 U.S.C. § 300aa-15(a)(4). Petitioner agrees.

          D.     Past Unreimbursable Expenses

          Evidence supplied by petitioner documents the expenditure of past unreimbursable

expenses related to Y.M.B.’s vaccine-related injury. Respondent proffers that petitioner should

be awarded past unreimbursable expenses in the amount of $13,288.47. Petitioner agrees.

          E.     North Carolina Medicaid Lien

          Respondent proffers that Y.M.B. should be awarded funds to satisfy a State of North

Carolina lien in the amount of $32,448.05, which represents full satisfaction of any right of

subrogation, assignment, claim, lien, or cause of action the State of North Carolina may have

against any individual as a result of any Medicaid payments the State of Carolina has made to or

on behalf of Y.M.B. from the date of her eligibility for benefits through the date of judgment in




                                                 -2-
         Case 1:17-vv-00185-UNJ Document 64 Filed 02/06/19 Page 7 of 28




this case as a result of her vaccine-related injury suffered on or about October 7, 2015, under

Title XIX of the Social Security Act.

       F.       Colorado Medicaid Lien

       Respondent proffers that Y.M.B. should be awarded funds to satisfy a State of Colorado

lien in the amount of $7,457.08, which represents full satisfaction of any right of subrogation,

assignment, claim, lien, or cause of action the State of Colorado may have against any individual

as a result of any Medicaid payments the State of Colorado has made to or on behalf of Y.M.B.

from the date of her eligibility for benefits through the date of judgment in this case as a result of

her vaccine-related injury suffered on or about October 7, 2015, under Title XIX of the Social

Security Act.

       G.       Pennsylvania Medicaid Lien

       Respondent proffers that Y.M.B. should be awarded funds to satisfy a Commonwealth of

Pennsylvania lien in the amount of $4,285.90, which represents full satisfaction of any right of

subrogation, assignment, claim, lien, or cause of action the Commonwealth of Pennsylvania may

have against any individual as a result of any Medicaid payments the Commonwealth of

Pennsylvania has made to or on behalf of Y.M.B. from the date of her eligibility for benefits

through the date of judgment in this case as a result of her vaccine-related injury suffered on or

about October 7, 2015, under Title XIX of the Social Security Act.

II.    Form of the Award

       The parties recommend that the compensation provided to Y.M.B. should be made

through a combination of lump sum payments and future annuity payments as described below,




                                                 -3-
             Case 1:17-vv-00185-UNJ Document 64 Filed 02/06/19 Page 8 of 28




and request that the Chief Special Master's decision and the Court's judgment award the

following: 2

         A. A lump sum payment of $1,260,924.06, representing compensation for life care

expenses in the first year after judgment ($209,400.51), lost future earnings ($801,523.55), and

pain and suffering ($250,000.00), in the form of a check payable to petitioner as guardian(s)/

conservator(s) of the estate of Y.M.B., for the benefit of Y.M.B. No payments shall be made

until petitioner provides respondent with documentation establishing that petitioner has been

appointed as the guardian(s)/conservator(s) of Y.M.B.’s estate. If petitioner is not authorized by

a court of competent jurisdiction to serve as the guardian(s)/conservator(s) of the estate of

Y.M.B., any such payment shall be made to the party or parties appointed by a court of

competent jurisdiction to serve as guardian(s)/conservator(s) of the estate of Y.M.B. upon

submission of written documentation of such appointment to the Secretary.

         B. A lump sum payment of $13,288.47, representing compensation for past

unreimbursable expenses, in the form of a check payable to petitioner.

         C. A lump sum payment of $32,448.05, representing compensation for satisfaction of the

State of North Carolina lien, payable jointly to petitioner and

                              North Carolina Division of Medical Assistance
                                         Office of the Controller
                                        2022 Mail Service Center
                                        Raleigh, NC 27699-2022
                                          Case Number: 287986
                                Medicaid/Health Choice ID: 954135030P


         2
            Should Y.M.B. die prior to entry of judgment, the parties reserve the right to move the Court for
appropriate relief. In particular, respondent would oppose any award for future medical expenses, future lost
earnings, and future pain and suffering.




                                                        -4-
          Case 1:17-vv-00185-UNJ Document 64 Filed 02/06/19 Page 9 of 28




Petitioner agrees to endorse this payment to the State of North Carolina.

        D. A lump sum payment of $7,457.08, representing compensation for satisfaction of the

State of Colorado lien, payable jointly to petitioner and

                      Colorado Department of Health Care Policy and Financing
                                   Colorado Medical Assistance
                               Tort and Casualty Recovery Program
                                333 W. Hampden Ave., Suite # 425
                                      Englewood, CO 80110
                                  Medicaid ID Number: P084783
                                      Case Number: 185246
                                     Attn: Jazmin Rosenberg

Petitioner agrees to endorse this payment to the State of Colorado.

        E. A lump sum payment of $4,285.90, representing compensation for satisfaction of the

Commonwealth of Pennsylvania lien, payable jointly to petitioner and

                            Pennsylvania Department of Human Services
                                     Bureau of Program Integrity
                          Division of Third Party Liability, Recovery Section
                                            P.O. Box 8486
                                      Harrisburg, PA 17105-8486
                                          CIS #: 870411199
                                          Attn: Patricia Nace

Petitioner agrees to endorse this payment to the Commonwealth of Pennsylvania.

        F. An amount sufficient to purchase the annuity contract, 3 subject to the conditions

described below, that will provide payments for the life care items contained in the joint life care




   3
     In respondent’s discretion, respondent may purchase one or more annuity contracts from one or more life
insurance companies.



                                                       -5-
          Case 1:17-vv-00185-UNJ Document 64 Filed 02/06/19 Page 10 of 28




plan, as illustrated by the chart at Tab A attached hereto, paid to the life insurance company 4

from which the annuity will be purchased. 5 Compensation for Year Two (beginning on the first

anniversary of the date of judgment) and all subsequent years shall be provided through

respondent's purchase of an annuity, which annuity shall make payments directly to petitioner

only so long as Y.M.B. is alive at the time a particular payment is due. At the Secretary's sole

discretion, the periodic payments may be provided to the petitioner in monthly, quarterly, annual

or other installments. The "annual amounts" set forth in the chart at Tab A describe only the

total yearly sum to be paid to the petitioner and do not require that the payment be made in one

annual installment.

                  1.       Growth Rate

         Respondent proffers that a four percent (4%) growth rate should be applied to all non-

medical life care items, and a five percent (5%) growth rate should be applied to all medical life

care items. Thus, the benefits illustrated in the chart at Tab A that are to be paid through annuity

payments should grow as follows: four percent (4%) compounded annually from the date of


   4
     The Life Insurance Company must have a minimum of $250,000,000 capital and surplus, exclusive of any
mandatory security valuation reserve. The Life Insurance Company must have one of the following ratings from
two of the following rating organizations:

                  a. A.M. Best Company: A++, A+, A+g, A+p, A+r, or A+s;

                  b. Moody's Investor Service Claims Paying Rating: Aa3, Aa2, Aa1, or Aaa;

                  c. Standard and Poor's Corporation Insurer Claims-Paying Ability Rating: AA-, AA, AA+, or
                  AAA;

                  d. Fitch Credit Rating Company, Insurance Company Claims Paying Ability Rating: AA-, AA,
                  AA+, or AAA.
   5
     Petitioner authorizes the disclosure of certain documents filed by the petitioner in this case consistent with the
Privacy Act and the routine uses described in the National Vaccine Injury Compensation Program System of
Records, No. 09-15-0056.


                                                          -6-
        Case 1:17-vv-00185-UNJ Document 64 Filed 02/06/19 Page 11 of 28




judgment for non-medical items, and five percent (5%) compounded annually from the date of

judgment for medical items. Petitioner agrees.

               2.      Life-Contingent Annuity

         The petitioner will continue to receive the annuity payments from the Life Insurance

Company only so long as Y.M.B. is alive at the time that a particular payment is due. Written

notice shall be provided to the petitioner and the Secretary of Health and Human Services and

the Life Insurance Company within twenty (20) days of Y.M.B.’s death.

               3.      Guardianship

       No payments shall be made until petitioner provides respondent with documentation

establishing that it has been appointed as the guardian of Y.M.B.’s estate. If petitioner is not

authorized by a court of competent jurisdiction to serve as guardian of the estate of Y.M.B., any

such payment shall be made to the party or parties appointed by a court of competent jurisdiction

to serve as guardian(s)/conservator(s) of the estate of Y.M.B. upon submission of written

documentation of such appointment to the Secretary.

III.   Summary of Recommended Payments Following Judgment

       A.      Lump sum paid to the court-appointed guardian(s)/
               conservator(s)of the estate of Y.M.B. for the benefit of Y.M.B.:      $1,260,924.06

       B.      Past unreimbursable expenses paid to petitioner:                      $   13,288.47

       C.      North Carolina Medicaid lien:                                         $   32,448.05

       D.      Colorado Medicaid lien:                                               $     7,457.08

       E.      Pennsylvania Medicaid lien:                                           $     4,285.90

       F.      An amount sufficient to purchase the annuity contract described
               above in section II. F.


                                                 -7-
       Case 1:17-vv-00185-UNJ Document 64 Filed 02/06/19 Page 12 of 28



                                   Respectfully submitted,

                                   JOSEPH H. HUNT
                                   Assistant Attorney General

                                   C. SALVATORE D’ALESSIO
                                   Acting Director
                                   Torts Branch, Civil Division

                                   CATHARINE E. REEVES
                                   Deputy Director
                                   Torts Branch, Civil Division

                                   HEATHER L. PEARLMAN
                                   Assistant Director
                                   Torts Branch, Civil Division

                                   /s/Glenn A. MacLeod
                                   GLENN A. MACLEOD
                                   Senior Trial Counsel
                                   Torts Branch, Civil Division
                                   U. S. Department of Justice
                                   P.O. Box l46, Benjamin Franklin Station
                                   Washington, D.C. 20044-0146
                                   Direct dial: (202) 616-4122

Dated: December 18, 2018




                                     -8-
  Case 1:17-vv-00185-UNJ Document 64 Filed 02/06/19 Page 13 of 28




Appendix A: Items of Compensation for Y.M.B.
                               Case 1:17-vv-00185-UNJ Document 64 Filed 02/06/19 Page 14 of 28
                                                  Appendix A: Items of Compensation for Y.M.B.                                       Page 1 of 15
                                        Lump Sum
                                       Compensation Compensation Compensation Compensation Compensation Compensation Compensation Compensation
 ITEMS OF COMPENSATION    G.R. * M        Year 1     Years 2-3     Year 4       Year 5       Year 6       Year 7      Years 8-10    Year 11
                                           2018      2019-2020      2021         2022         2023         2024       2025-2027      2028
ACA Premium               5%       M        3,053.40    3,053.40    3,053.40     3,053.40     3,053.40     3,053.40      3,053.40    3,053.40
ACA MOP                   5%                5,000.00    5,000.00    5,000.00     5,000.00     5,000.00     5,000.00      5,000.00    5,000.00
Medicare Part B Premium   5%       M
Medigap                   5%       M
Medicare Part D           5%       M
Pediatrician/ Internist   5%   *
Lab Work                  5%   *
Physiatrist               5%   *
Dev. Pediatrician         5%   *
Neurologist               5%   *
EEG                       5%   *
Pulmon-ologist            5%   *
Swallow Study             5%   *
Opthal-mologist           5%   *
Orthopedist               5%   *
X-rays Foot, Hips, Knee   5%   *
Scoliosis Screening       5%   *
Nutritionist              5%   *
Mayo Clinic Eval Travel   4%               3,775.36
Duke Eval                 5%               1,047.57                   1,047.57
Duke Eval Travel          4%               1,461.98                   1,461.98
Foot Surgery              5%   *
Serial Casting            5%   *
Additional PT             4%   *
OT Eval                   4%   *
OT                        4%   * M        11,880.00    11,880.00     11,880.00     11,880.00     11,880.00   11,880.00   11,880.00
PT Eval                   4%   *             800.00       800.00        800.00        800.00        800.00      800.00      800.00
PT                        4%   * M        16,500.00    16,500.00     16,500.00     16,500.00     16,500.00   16,500.00   16,500.00        14,025.00
ST Eval                   4%   *
ST                        4%   * M        11,808.00    11,808.00     11,808.00     11,808.00     11,808.00   11,808.00   11,808.00
Feeding Specialist        4%               1,048.00     1,048.00
Hippotherapy              4%                 450.00       450.00        450.00        450.00       450.00      450.00      450.00            450.00
Helmet                    4%                  54.99        27.50         27.50         27.50        27.50       27.50       27.50             27.50
                                   Case 1:17-vv-00185-UNJ Document 64 Filed 02/06/19 Page 15 of 28
                                                      Appendix A: Items of Compensation for Y.M.B.                                        Page 2 of 15
                                            Lump Sum
                                           Compensation   Compensation Compensation Compensation Compensation Compensation Compensation Compensation
 ITEMS OF COMPENSATION        G.R. * M        Year 1       Years 2-3     Year 4       Year 5       Year 6       Year 7      Years 8-10    Year 11
                                               2018        2019-2020      2021         2022         2023         2024       2025-2027      2028
Keppra                        5%   *
Diastat                       5%   *
Simply Thick                  4%       M         944.33        944.33       944.33        944.33      944.33       944.33        944.33           944.33
Stroller                      4%                 599.95
Bathtub Bench/ Shower Chair   4%                 204.91         40.98        40.98         40.98       40.98        40.98         40.98            40.98
Exercise Mat                  4%                 381.05         76.21        76.21         76.21       76.21        76.21         76.21            76.21
Treadmill                     4%                 999.99         99.99        99.99         99.99       99.99        99.99         99.99            99.99
Floor Scooter                 4%                 345.95         69.19        69.19         69.19       69.19        69.19         69.19            69.19
Peanut Ball                   4%                  40.35          8.07         8.07          8.07        8.07         8.07          8.07             8.07
Balance Ball                  4%                  33.25          6.65         6.65          6.65        6.65         6.65          6.65             6.65
Nesting Steps                 4%                 289.20         28.92        28.92         28.92       28.92        28.92         28.92            28.92
Assistive Devices             4%                 300.00        200.00       200.00        200.00      200.00       200.00        200.00           200.00
Therapeutic Equip             4%                 200.00        200.00       200.00        200.00      200.00       200.00        200.00           200.00
iPad                          4%                 329.99         82.50        82.50         82.50       82.50        82.50         82.50            82.50
iPad Case                     4%                  89.95         22.49        22.49         22.49       22.49        22.49         22.49            22.49
iPad Screen Protector         4%                  49.99         12.50        12.50         12.50       12.50        12.50         12.50            12.50
Internet Service for iPad     4%       M         359.88        359.88       359.88        359.88      359.88       359.88        359.88           359.88
Diapers                       4%       M         979.42        979.42       979.42        979.42
Incontinence Briefs           4%       M                                                              416.43       416.43        416.43           416.43
Wipes                         4%       M         357.70        357.70       357.70        357.70      153.30       153.30        153.30           153.30
Skin Barrier Cream            4%       M          98.04         98.04        98.04         98.04       98.04        98.04         98.04            98.04
Gloves                        4%       M          81.50         81.50        81.50         81.50       81.50        81.50         81.50            81.50
Hand Sanitizer                4%       M          91.08         91.08        91.08         91.08       91.08        91.08         91.08            91.08
CHUX                          4%       M         164.40        164.40       164.40        164.40      164.40       164.40        164.40           164.40
Mattress Underpads            4%                  41.28         41.28        41.28         41.28       41.28        41.28         41.28            41.28
AFOs                          4%   *
Manual WC                     4%   *
WC Maint                      4%   *
WC Cushion                    4%                 315.00        157.50       157.50        157.50      157.50       157.50        157.50           157.50
Cushion Cover                 4%                  84.00         84.00        84.00         84.00       84.00        84.00         84.00            84.00
WC Pack                       4%                  25.00         12.50        12.50         12.50       12.50        12.50         12.50            12.50
Portable Ramp                 4%                 339.00         33.90        33.90         33.90       33.90        33.90         33.90            33.90
Home Mods                     4%              81,080.00
                                    Case 1:17-vv-00185-UNJ Document 64 Filed 02/06/19 Page 16 of 28
                                                         Appendix A: Items of Compensation for Y.M.B.                                                       Page 3 of 15
                                            Lump Sum
                                           Compensation Compensation Compensation Compensation Compensation Compensation Compensation Compensation
 ITEMS OF COMPENSATION         G.R. * M       Year 1     Years 2-3     Year 4       Year 5       Year 6       Year 7      Years 8-10    Year 11
                                               2018      2019-2020       2021         2022         2023         2024      2025-2027       2028
Special Needs Car Seat         4%                 900.00                                             900.00
Bruno Seating System           4%                                                                 10,250.00
Seating System Maint           4%                                                                                 500.00       166.67       166.67
Case Mngt                      4%     M       13,440.00    13,440.00    13,440.00    10,080.00    10,080.00    10,080.00    10,080.00    10,080.00
Att. Care (School Days)        4%     M         9,828.00    9,828.00     9,828.00     9,828.00     9,828.00     9,828.00     9,828.00    19,656.00
Att. Care (Non School Days)    4%     M       39,528.00    39,528.00    39,528.00    39,528.00    39,528.00    39,528.00    39,528.00    38,016.00
Respite                        4%     M                                                                                                   4,536.00
Home Care                      4%     M
Day Program                    4%     M
Lost Future Earnings                          801,523.55
Pain and Suffering                            250,000.00
Past Unreimbursable Expenses                   13,288.47
North Carolina Medicaid Lien                   32,448.05
Colorado Medicaid Lien                          7,457.08
Pennsylvania Medicaid Lien                      4,285.90
Annual Totals                               1,318,403.56      117,615.93       119,077.48      113,207.93      123,590.54      112,940.54      112,607.21        98,496.21
                                          Note: Compensation Year 1 consists of the 12 month period following the date of judgment.
                                          Compensation Year 2 consists of the 12 month period commencing on the first anniversary of the date of judgment.
                                          As soon as practicable after entry of judgment, respondent shall make the following payment to the court-appointed guardian(s)/
                                          conservators(s) of the estate of Y.M.B. for the benefit of Y.M.B., for lost future earnings ($801,523.55),
                                          pain and suffering ($250,000.00), and Yr 1 life care expenses ($209,400.51): $1,260,924.06.
                                          As soon as practicable after entry of judgment, respondent shall make the following payment to petitioner for past
                                          un-reimbursable expenses: $13,288.47.
                                          As soon as practicable after entry of judgment, respondent shall make the following payment jointly to
                                          petitioner and the State of North Carolina, as reimbursement of the state's Medicaid lien: $32,448.05.
                                          As soon as practicable after entry of judgment, respondent shall make the following payment jointly to
                                          petitioner and the State of Colorado, as reimbursement of the state's Medicaid lien: $7,457.08.
                                          As soon as practicable after entry of judgment, respondent shall make the following payment jointly to
                                          petitioner and the Commonwealth of Pennsylvania, as reimbursement of the state's Medicaid lien: $4,285.90.
                                          Annual amounts payable through an annuity for future Compensation Years follow the anniversary of the date of judgment.
                                          Annual amounts shall increase at the rates indicated in column "G.R." above, compounded annually from the date of judgment.
                                          Items denoted with an asterisk (*) covered by health insurance and/or Medicare.
                                          Items denoted with an "M" payable in 12 monthly installments at the discretion of respondent.
                               Case 1:17-vv-00185-UNJ Document 64 Filed 02/06/19 Page 17 of 28
                                                     Appendix A: Items of Compensation for Y.M.B.                               Page 4 of 15

                                     Compensation Compensation Compensation Compensation Compensation Compensation Compensation Compensation
 ITEMS OF COMPENSATION    G.R. * M     Year 12      Year 13      Year 14      Year 15      Year 16      Year 17      Year 18      Year 19
                                        2029         2030         2031         2032         2033         2034         2035         2036
ACA Premium               5%       M    3,053.40     3,324.72     3,428.52     3,532.32     3,644.04     3,755.88     3,871.56     3,991.32
ACA MOP                   5%            5,000.00     5,000.00     5,000.00     5,000.00     5,000.00     5,000.00     5,000.00     5,000.00
Medicare Part B Premium   5%       M
Medigap                   5%       M
Medicare Part D           5%       M
Pediatrician/ Internist   5%   *
Lab Work                  5%   *
Physiatrist               5%   *
Dev. Pediatrician         5%   *
Neurologist               5%   *
EEG                       5%   *
Pulmon-ologist            5%   *
Swallow Study             5%   *
Opthal-mologist           5%   *
Orthopedist               5%   *
X-rays Foot, Hips, Knee   5%   *
Scoliosis Screening       5%   *
Nutritionist              5%   *
Mayo Clinic Eval Travel   4%
Duke Eval                 5%
Duke Eval Travel          4%
Foot Surgery              5%   *
Serial Casting            5%   *
Additional PT             4%   *
OT Eval                   4%   *
OT                        4%   * M
PT Eval                   4%   *
PT                        4%   * M       14,355.00       12,045.00     12,045.00
ST Eval                   4%   *
ST                        4%   * M
Feeding Specialist        4%
Hippotherapy              4%               450.00           450.00        450.00        450.00      450.00
Helmet                    4%                27.50            27.50         27.50         27.50
                                   Case 1:17-vv-00185-UNJ Document 64 Filed 02/06/19 Page 18 of 28
                                                         Appendix A: Items of Compensation for Y.M.B.                                   Page 5 of 15

                                           Compensation Compensation Compensation Compensation Compensation Compensation Compensation Compensation
 ITEMS OF COMPENSATION        G.R. * M       Year 12      Year 13      Year 14      Year 15      Year 16      Year 17      Year 18      Year 19
                                              2029         2030         2031         2032         2033         2034         2035         2036
Keppra                        5%   *
Diastat                       5%   *
Simply Thick                  4%       M        944.33          944.33        944.33        944.33      944.33   944.33        944.33          944.33
Stroller                      4%
Bathtub Bench/ Shower Chair   4%                 40.98           40.98         40.98         40.98       40.98    40.98         40.98           40.98
Exercise Mat                  4%                 76.21           76.21         76.21         76.21       76.21    76.21         76.21           76.21
Treadmill                     4%                 99.99           99.99         99.99         99.99       99.99    99.99         99.99           99.99
Floor Scooter                 4%                 69.19           69.19         69.19         69.19       69.19    69.19         69.19           69.19
Peanut Ball                   4%                  8.07            8.07          8.07          8.07        8.07     8.07          8.07            8.07
Balance Ball                  4%                  6.65            6.65          6.65          6.65        6.65     6.65          6.65            6.65
Nesting Steps                 4%                 28.92           28.92         28.92         28.92       28.92    28.92         28.92           28.92
Assistive Devices             4%                200.00          200.00        200.00        200.00      200.00   200.00        200.00          200.00
Therapeutic Equip             4%                200.00          200.00        200.00        200.00      200.00   200.00        200.00          200.00
iPad                          4%                 82.50           82.50         82.50         82.50       82.50    82.50         82.50           82.50
iPad Case                     4%                 22.49           22.49         22.49         22.49       22.49    22.49         22.49           22.49
iPad Screen Protector         4%                 12.50           12.50         12.50         12.50       12.50    12.50         12.50           12.50
Internet Service for iPad     4%       M        359.88          359.88        359.88        359.88      359.88   359.88        359.88          359.88
Diapers                       4%       M
Incontinence Briefs           4%       M        416.43          416.43        416.43        416.43      416.43   416.43        416.43          416.43
Wipes                         4%       M        153.30          153.30        153.30        153.30      153.30   153.30        153.30          153.30
Skin Barrier Cream            4%       M         98.04           98.04         98.04         98.04       98.04    98.04         98.04           98.04
Gloves                        4%       M         81.50           81.50         81.50         81.50       81.50    81.50         81.50           81.50
Hand Sanitizer                4%       M         91.08           91.08         91.08         91.08       91.08    91.08         91.08           91.08
CHUX                          4%       M        164.40          164.40        164.40        164.40      164.40   164.40        164.40          164.40
Mattress Underpads            4%                 41.28           41.28         41.28         41.28       41.28    41.28         41.28           41.28
AFOs                          4%   *
Manual WC                     4%   *
WC Maint                      4%   *
WC Cushion                    4%                157.50          157.50        157.50        157.50      157.50   157.50        157.50          157.50
Cushion Cover                 4%                 84.00           84.00         84.00         84.00       84.00    84.00         84.00           84.00
WC Pack                       4%                 12.50           12.50         12.50         12.50       12.50    12.50         12.50           12.50
Portable Ramp                 4%                 33.90           33.90         33.90         33.90       33.90    33.90         33.90           33.90
Home Mods                     4%
                                    Case 1:17-vv-00185-UNJ Document 64 Filed 02/06/19 Page 19 of 28
                                                          Appendix A: Items of Compensation for Y.M.B.                                                     Page 6 of 15

                                          Compensation Compensation Compensation Compensation Compensation Compensation Compensation Compensation
 ITEMS OF COMPENSATION         G.R. * M     Year 12      Year 13      Year 14      Year 15      Year 16      Year 17      Year 18      Year 19
                                             2029         2030         2031         2032         2033         2034         2035         2036
Special Needs Car Seat         4%
Bruno Seating System           4%                                                                              10,250.00        1,464.29        1,464.29        1,464.29
Seating System Maint           4%                166.67          166.67          166.67           166.67          166.67          166.67          166.67          166.67
Case Mngt                      4%     M       10,080.00       10,080.00       10,080.00        10,080.00       10,080.00        6,720.00        6,720.00        6,720.00
Att. Care (School Days)        4%     M       19,656.00       19,656.00       19,656.00        19,656.00       17,384.64       17,384.64       17,384.64       17,384.64
Att. Care (Non School Days)    4%     M       38,016.00       38,016.00       38,016.00        38,016.00       33,623.04       33,623.04       33,623.04       33,623.04
Respite                        4%     M        4,536.00        4,536.00        4,536.00         4,536.00        4,011.84        4,011.84        4,011.84        4,011.84
Home Care                      4%     M
Day Program                    4%     M
Lost Future Earnings
Pain and Suffering
Past Unreimbursable Expenses
North Carolina Medicaid Lien
Colorado Medicaid Lien
Pennsylvania Medicaid Lien
Annual Totals                                 98,826.21       96,787.53       96,891.33        84,950.13       88,095.87       75,612.00       75,727.68       75,847.44
                                          Note: Compensation Year 1 consists of the 12 month period following the date of judgment.
                                          Compensation Year 2 consists of the 12 month period commencing on the first anniversary of the date of judgment.
                                          As soon as practicable after entry of judgment, respondent shall make the following payment to the court-appointed guardian(s)/
                                          conservators(s) of the estate of Y.M.B. for the benefit of Y.M.B., for lost future earnings ($801,523.55),
                                          pain and suffering ($250,000.00), and Yr 1 life care expenses ($209,400.51): $1,260,924.06.
                                          As soon as practicable after entry of judgment, respondent shall make the following payment to petitioner for past
                                          un-reimbursable expenses: $13,288.47.
                                          As soon as practicable after entry of judgment, respondent shall make the following payment jointly to
                                          petitioner and the State of North Carolina, as reimbursement of the state's Medicaid lien: $32,448.05.
                                          As soon as practicable after entry of judgment, respondent shall make the following payment jointly to
                                          petitioner and the State of Colorado, as reimbursement of the state's Medicaid lien: $7,457.08.
                                          As soon as practicable after entry of judgment, respondent shall make the following payment jointly to
                                          petitioner and the Commonwealth of Pennsylvania, as reimbursement of the state's Medicaid lien: $4,285.90.
                                          Annual amounts payable through an annuity for future Compensation Years follow the anniversary of the date of judgment.
                                          Annual amounts shall increase at the rates indicated in column "G.R." above, compounded annually from the date of judgment.
                                          Items denoted with an asterisk (*) covered by health insurance and/or Medicare.
                                          Items denoted with an "M" payable in 12 monthly installments at the discretion of respondent.
                               Case 1:17-vv-00185-UNJ Document 64 Filed 02/06/19 Page 20 of 28
                                                  Appendix A: Items of Compensation for Y.M.B.                                  Page 7 of 15

                                     Compensation Compensation Compensation Compensation Compensation Compensation Compensation Compensation
 ITEMS OF COMPENSATION    G.R. * M     Year 20     Years 21-22   Year 23      Year 24      Year 25      Year 26      Year 27      Year 28
                                        2037       2038-2039      2040         2041         2042         2043         2044         2045
ACA Premium               5%       M    3,991.32      3,991.32    4,007.28     4,087.08     4,182.96     4,338.60     4,466.28     4,530.12
ACA MOP                   5%            5,000.00      5,000.00    5,000.00     5,000.00     5,000.00     5,000.00     5,000.00     5,000.00
Medicare Part B Premium   5%       M
Medigap                   5%       M
Medicare Part D           5%       M
Pediatrician/ Internist   5%   *
Lab Work                  5%   *
Physiatrist               5%   *
Dev. Pediatrician         5%   *
Neurologist               5%   *
EEG                       5%   *
Pulmon-ologist            5%   *
Swallow Study             5%   *
Opthal-mologist           5%   *
Orthopedist               5%   *
X-rays Foot, Hips, Knee   5%   *
Scoliosis Screening       5%   *
Nutritionist              5%   *
Mayo Clinic Eval Travel   4%
Duke Eval                 5%
Duke Eval Travel          4%
Foot Surgery              5%   *
Serial Casting            5%   *
Additional PT             4%   *
OT Eval                   4%   *
OT                        4%   * M
PT Eval                   4%   *
PT                        4%   * M
ST Eval                   4%   *
ST                        4%   * M
Feeding Specialist        4%
Hippotherapy              4%
Helmet                    4%
                                   Case 1:17-vv-00185-UNJ Document 64 Filed 02/06/19 Page 21 of 28
                                                          Appendix A: Items of Compensation for Y.M.B.                                  Page 8 of 15

                                           Compensation Compensation Compensation Compensation Compensation Compensation Compensation Compensation
 ITEMS OF COMPENSATION        G.R. * M       Year 20     Years 21-22   Year 23      Year 24      Year 25      Year 26      Year 27      Year 28
                                              2037       2038-2039      2040         2041         2042         2043         2044         2045
Keppra                        5%   *
Diastat                       5%   *
Simply Thick                  4%       M        944.33           944.33        944.33        944.33      944.33   944.33       944.33          944.33
Stroller                      4%
Bathtub Bench/ Shower Chair   4%                 40.98            40.98         40.98         40.98       40.98    40.98        40.98           40.98
Exercise Mat                  4%                 76.21            76.21         76.21         76.21       76.21    76.21        76.21           76.21
Treadmill                     4%                 99.99            99.99         99.99         99.99       99.99    99.99        99.99           99.99
Floor Scooter                 4%                 69.19            69.19         69.19         69.19       69.19    69.19        69.19           69.19
Peanut Ball                   4%                  8.07             8.07          8.07          8.07        8.07     8.07         8.07            8.07
Balance Ball                  4%                  6.65             6.65          6.65          6.65        6.65     6.65         6.65            6.65
Nesting Steps                 4%                 28.92            28.92         28.92         28.92       28.92    28.92        28.92           28.92
Assistive Devices             4%                200.00           100.00        100.00        100.00      100.00   100.00       100.00          100.00
Therapeutic Equip             4%                200.00           200.00        200.00        200.00      200.00   200.00       200.00          200.00
iPad                          4%                 82.50            82.50         82.50         82.50       82.50    82.50        82.50           82.50
iPad Case                     4%                 22.49            22.49         22.49         22.49       22.49    22.49        22.49           22.49
iPad Screen Protector         4%                 12.50            12.50         12.50         12.50       12.50    12.50        12.50           12.50
Internet Service for iPad     4%       M        359.88           359.88        359.88        359.88      359.88   359.88       359.88          359.88
Diapers                       4%       M
Incontinence Briefs           4%       M        416.43           416.43        416.43        416.43      416.43   416.43       416.43          416.43
Wipes                         4%       M        153.30           153.30        153.30        153.30      153.30   153.30       153.30          153.30
Skin Barrier Cream            4%       M         98.04            98.04         98.04         98.04       98.04    98.04        98.04           98.04
Gloves                        4%       M         81.50            81.50         81.50         81.50       81.50    81.50        81.50           81.50
Hand Sanitizer                4%       M         91.08            91.08         91.08         91.08       91.08    91.08        91.08           91.08
CHUX                          4%       M        164.40           164.40        164.40        164.40      164.40   164.40       164.40          164.40
Mattress Underpads            4%                 41.28            41.28         41.28         41.28       41.28    41.28        41.28           41.28
AFOs                          4%   *
Manual WC                     4%   *
WC Maint                      4%   *
WC Cushion                    4%                 157.50          157.50        157.50        157.50      157.50   157.50       157.50          157.50
Cushion Cover                 4%                  84.00           84.00         84.00         84.00       84.00    84.00        84.00           84.00
WC Pack                       4%                  12.50           12.50         12.50         12.50       12.50    12.50        12.50           12.50
Portable Ramp                 4%                  33.90           33.90         33.90         33.90       33.90    33.90        33.90           33.90
Home Mods                     4%              81,080.00
                                    Case 1:17-vv-00185-UNJ Document 64 Filed 02/06/19 Page 22 of 28
                                                          Appendix A: Items of Compensation for Y.M.B.                                                     Page 9 of 15

                                          Compensation Compensation Compensation Compensation Compensation Compensation Compensation Compensation
 ITEMS OF COMPENSATION         G.R. * M     Year 20     Years 21-22   Year 23      Year 24      Year 25      Year 26      Year 27      Year 28
                                             2037       2038-2039      2040         2041         2042         2043         2044         2045
Special Needs Car Seat         4%
Bruno Seating System           4%              1,464.29        1,464.29         1,464.29        1,464.29        1,464.29        1,464.29        1,464.29        1,464.29
Seating System Maint           4%                166.67          166.67           166.67          166.67          166.67          166.67          166.67          166.67
Case Mngt                      4%     M        6,720.00        6,720.00         3,360.00        3,360.00        3,360.00        3,360.00        3,360.00        3,360.00
Att. Care (School Days)        4%     M
Att. Care (Non School Days)    4%     M
Respite                        4%     M
Home Care                      4%     M      184,831.20      184,831.20      184,831.20      184,831.20      184,831.20       184,831.20      184,831.20      184,831.20
Day Program                    4%     M       27,438.00       27,438.00       27,438.00       27,438.00       27,438.00        27,438.00       27,438.00       27,438.00
Lost Future Earnings
Pain and Suffering
Past Unreimbursable Expenses
North Carolina Medicaid Lien
Colorado Medicaid Lien
Pennsylvania Medicaid Lien
Annual Totals                                314,177.12      232,997.12      229,653.08      229,732.88      229,828.76       229,984.40      230,112.08      230,175.92
                                          Note: Compensation Year 1 consists of the 12 month period following the date of judgment.
                                          Compensation Year 2 consists of the 12 month period commencing on the first anniversary of the date of judgment.
                                          As soon as practicable after entry of judgment, respondent shall make the following payment to the court-appointed guardian(s)/
                                          conservators(s) of the estate of Y.M.B. for the benefit of Y.M.B., for lost future earnings ($801,523.55),
                                          pain and suffering ($250,000.00), and Yr 1 life care expenses ($209,400.51): $1,260,924.06.
                                          As soon as practicable after entry of judgment, respondent shall make the following payment to petitioner for past
                                          un-reimbursable expenses: $13,288.47.
                                          As soon as practicable after entry of judgment, respondent shall make the following payment jointly to
                                          petitioner and the State of North Carolina, as reimbursement of the state's Medicaid lien: $32,448.05.
                                          As soon as practicable after entry of judgment, respondent shall make the following payment jointly to
                                          petitioner and the State of Colorado, as reimbursement of the state's Medicaid lien: $7,457.08.
                                          As soon as practicable after entry of judgment, respondent shall make the following payment jointly to
                                          petitioner and the Commonwealth of Pennsylvania, as reimbursement of the state's Medicaid lien: $4,285.90.
                                          Annual amounts payable through an annuity for future Compensation Years follow the anniversary of the date of judgment.
                                          Annual amounts shall increase at the rates indicated in column "G.R." above, compounded annually from the date of judgment.
                                          Items denoted with an asterisk (*) covered by health insurance and/or Medicare.
                                          Items denoted with an "M" payable in 12 monthly installments at the discretion of respondent.
                               Case 1:17-vv-00185-UNJ Document 64 Filed 02/06/19 Page 23 of 28
                                                  Appendix A: Items of Compensation for Y.M.B.                                    Page 10 of 15

                                     Compensation Compensation Compensation Compensation Compensation Compensation Compensation Compensation
 ITEMS OF COMPENSATION    G.R. * M     Year 29      Year 30      Year 31      Year 32      Year 33      Year 34      Year 35     Years 36-62
                                        2046         2047         2048         2049         2050         2051         2052       2053-2079
ACA Premium               5%       M    4,625.88     4,721.76     4,781.64     4,845.48     4,877.40     4,909.32
ACA MOP                   5%            5,000.00     5,000.00     5,000.00     5,000.00     5,000.00     5,000.00
Medicare Part B Premium   5%       M                                                                                  1,608.00      1,608.00
Medigap                   5%       M                                                                                  2,286.00      2,286.00
Medicare Part D           5%       M                                                                                    649.00        649.00
Pediatrician/ Internist   5%   *
Lab Work                  5%   *
Physiatrist               5%   *
Dev. Pediatrician         5%   *
Neurologist               5%   *
EEG                       5%   *
Pulmon-ologist            5%   *
Swallow Study             5%   *
Opthal-mologist           5%   *
Orthopedist               5%   *
X-rays Foot, Hips, Knee   5%   *
Scoliosis Screening       5%   *
Nutritionist              5%   *
Mayo Clinic Eval Travel   4%
Duke Eval                 5%
Duke Eval Travel          4%
Foot Surgery              5%   *
Serial Casting            5%   *
Additional PT             4%   *
OT Eval                   4%   *
OT                        4%   * M                                                                                       495.00           123.75
PT Eval                   4%   *
PT                        4%   * M                                                                                       495.00           123.75
ST Eval                   4%   *                                                                                         300.00           300.00
ST                        4%   * M                                                                                     1,968.00           492.00
Feeding Specialist        4%
Hippotherapy              4%
Helmet                    4%
                                   Case 1:17-vv-00185-UNJ Document 64 Filed 02/06/19 Page 24 of 28
                                                         Appendix A: Items of Compensation for Y.M.B.                                   Page 11 of 15

                                           Compensation Compensation Compensation Compensation Compensation Compensation Compensation Compensation
 ITEMS OF COMPENSATION        G.R. * M       Year 29      Year 30      Year 31      Year 32      Year 33      Year 34      Year 35     Years 36-62
                                              2046         2047         2048         2049         2050         2051         2052       2053-2079
Keppra                        5%   *
Diastat                       5%   *                                                                                           400.00           400.00
Simply Thick                  4%       M        944.33          944.33        944.33        944.33      944.33   944.33        944.33           944.33
Stroller                      4%
Bathtub Bench/ Shower Chair   4%                 40.98           40.98         40.98         40.98       40.98    40.98         40.98            40.98
Exercise Mat                  4%                 76.21           76.21         76.21         76.21       76.21    76.21         76.21            76.21
Treadmill                     4%                 99.99           99.99         99.99         99.99       99.99    99.99         99.99            99.99
Floor Scooter                 4%                 69.19           69.19         69.19         69.19       69.19    69.19         69.19            69.19
Peanut Ball                   4%                  8.07            8.07          8.07          8.07        8.07     8.07          8.07             8.07
Balance Ball                  4%                  6.65            6.65          6.65          6.65        6.65     6.65          6.65             6.65
Nesting Steps                 4%                 28.92           28.92         28.92         28.92       28.92    28.92         28.92            28.92
Assistive Devices             4%                100.00          100.00        100.00        100.00      100.00   100.00        100.00           100.00
Therapeutic Equip             4%                200.00          200.00        200.00        200.00      200.00   200.00        200.00           200.00
iPad                          4%                 82.50           82.50         82.50         82.50       82.50    82.50         82.50            82.50
iPad Case                     4%                 22.49           22.49         22.49         22.49       22.49    22.49         22.49            22.49
iPad Screen Protector         4%                 12.50           12.50         12.50         12.50       12.50    12.50         12.50            12.50
Internet Service for iPad     4%       M        359.88          359.88        359.88        359.88      359.88   359.88        359.88           359.88
Diapers                       4%       M
Incontinence Briefs           4%       M        416.43          416.43        416.43        416.43      416.43   416.43        416.43           416.43
Wipes                         4%       M        153.30          153.30        153.30        153.30      153.30   153.30        153.30           153.30
Skin Barrier Cream            4%       M         98.04           98.04         98.04         98.04       98.04    98.04         98.04            98.04
Gloves                        4%       M         81.50           81.50         81.50         81.50       81.50    81.50         81.50            81.50
Hand Sanitizer                4%       M         91.08           91.08         91.08         91.08       91.08    91.08         91.08            91.08
CHUX                          4%       M        164.40          164.40        164.40        164.40      164.40   164.40        164.40           164.40
Mattress Underpads            4%                 41.28           41.28         41.28         41.28       41.28    41.28         41.28            41.28
AFOs                          4%   *
Manual WC                     4%   *
WC Maint                      4%   *
WC Cushion                    4%                157.50          157.50        157.50        157.50      157.50   157.50        157.50           157.50
Cushion Cover                 4%                 84.00           84.00         84.00         84.00       84.00    84.00         84.00            84.00
WC Pack                       4%                 12.50           12.50         12.50         12.50       12.50    12.50         12.50            12.50
Portable Ramp                 4%                 33.90           33.90         33.90         33.90       33.90    33.90         33.90            33.90
Home Mods                     4%
                                    Case 1:17-vv-00185-UNJ Document 64 Filed 02/06/19 Page 25 of 28
                                                          Appendix A: Items of Compensation for Y.M.B.                                                     Page 12 of 15

                                          Compensation Compensation Compensation Compensation Compensation Compensation Compensation Compensation
 ITEMS OF COMPENSATION         G.R. * M     Year 29      Year 30      Year 31      Year 32      Year 33      Year 34      Year 35     Years 36-62
                                             2046         2047         2048         2049         2050         2051         2052       2053-2079
Special Needs Car Seat         4%
Bruno Seating System           4%              1,464.29        1,464.29         1,464.29        1,464.29        1,464.29        1,464.29        1,464.29         1,464.29
Seating System Maint           4%                166.67          166.67           166.67          166.67          166.67          166.67          166.67           166.67
Case Mngt                      4%     M        3,360.00        3,360.00         3,360.00        3,360.00        3,360.00        3,360.00        3,360.00         3,360.00
Att. Care (School Days)        4%     M
Att. Care (Non School Days)    4%     M
Respite                        4%     M
Home Care                      4%     M      184,831.20      184,831.20      184,831.20      184,831.20      184,831.20       184,831.20      184,831.20       184,831.20
Day Program                    4%     M       27,438.00       27,438.00       27,438.00       27,438.00       27,438.00        27,438.00       27,438.00        27,438.00
Lost Future Earnings
Pain and Suffering
Past Unreimbursable Expenses
North Carolina Medicaid Lien
Colorado Medicaid Lien
Pennsylvania Medicaid Lien
Annual Totals                                230,271.68      230,367.56      230,427.44      230,491.28      230,523.20       230,555.12      228,846.80       226,628.30
                                          Note: Compensation Year 1 consists of the 12 month period following the date of judgment.
                                          Compensation Year 2 consists of the 12 month period commencing on the first anniversary of the date of judgment.
                                          As soon as practicable after entry of judgment, respondent shall make the following payment to the court-appointed guardian(s)/
                                          conservators(s) of the estate of Y.M.B. for the benefit of Y.M.B., for lost future earnings ($801,523.55),
                                          pain and suffering ($250,000.00), and Yr 1 life care expenses ($209,400.51): $1,260,924.06.
                                          As soon as practicable after entry of judgment, respondent shall make the following payment to petitioner for past
                                          un-reimbursable expenses: $13,288.47.
                                          As soon as practicable after entry of judgment, respondent shall make the following payment jointly to
                                          petitioner and the State of North Carolina, as reimbursement of the state's Medicaid lien: $32,448.05.
                                          As soon as practicable after entry of judgment, respondent shall make the following payment jointly to
                                          petitioner and the State of Colorado, as reimbursement of the state's Medicaid lien: $7,457.08.
                                          As soon as practicable after entry of judgment, respondent shall make the following payment jointly to
                                          petitioner and the Commonwealth of Pennsylvania, as reimbursement of the state's Medicaid lien: $4,285.90.
                                          Annual amounts payable through an annuity for future Compensation Years follow the anniversary of the date of judgment.
                                          Annual amounts shall increase at the rates indicated in column "G.R." above, compounded annually from the date of judgment.
                                          Items denoted with an asterisk (*) covered by health insurance and/or Medicare.
                                          Items denoted with an "M" payable in 12 monthly installments at the discretion of respondent.
                               Case 1:17-vv-00185-UNJ Document 64 Filed 02/06/19 Page 26 of 28
                                                      Appendix A: Items of Compensation for Y.M.B.   Page 13 of 15

                                       Compensation Compensation
 ITEMS OF COMPENSATION    G.R. * M       Year 63    Years 64-Life
                                          2080       2081-Life
ACA Premium               5%       M
ACA MOP                   5%
Medicare Part B Premium   5%       M       1,608.00        1,608.00
Medigap                   5%       M       3,143.52        3,143.52
Medicare Part D           5%       M         649.00          649.00
Pediatrician/ Internist   5%   *
Lab Work                  5%   *
Physiatrist               5%   *
Dev. Pediatrician         5%   *
Neurologist               5%   *
EEG                       5%   *
Pulmon-ologist            5%   *
Swallow Study             5%   *
Opthal-mologist           5%   *
Orthopedist               5%   *
X-rays Foot, Hips, Knee   5%   *
Scoliosis Screening       5%   *
Nutritionist              5%   *
Mayo Clinic Eval Travel   4%
Duke Eval                 5%
Duke Eval Travel          4%
Foot Surgery              5%   *
Serial Casting            5%   *
Additional PT             4%   *
OT Eval                   4%   *
OT                        4%   * M          123.75           123.75
PT Eval                   4%   *
PT                        4%   * M          123.75           123.75
ST Eval                   4%   *            300.00           300.00
ST                        4%   * M          492.00           492.00
Feeding Specialist        4%
Hippotherapy              4%
Helmet                    4%
                                   Case 1:17-vv-00185-UNJ Document 64 Filed 02/06/19 Page 27 of 28
                                                         Appendix A: Items of Compensation for Y.M.B.   Page 14 of 15

                                           Compensation Compensation
 ITEMS OF COMPENSATION        G.R. * M       Year 63    Years 64-Life
                                              2080       2081-Life
Keppra                        5%   *
Diastat                       5%   *            400.00          400.00
Simply Thick                  4%       M        944.33          944.33
Stroller                      4%
Bathtub Bench/ Shower Chair   4%                 40.98           40.98
Exercise Mat                  4%                 76.21           76.21
Treadmill                     4%                 99.99           99.99
Floor Scooter                 4%                 69.19           69.19
Peanut Ball                   4%                  8.07            8.07
Balance Ball                  4%                  6.65            6.65
Nesting Steps                 4%                 28.92           28.92
Assistive Devices             4%                100.00          100.00
Therapeutic Equip             4%                200.00          200.00
iPad                          4%                 82.50           82.50
iPad Case                     4%                 22.49           22.49
iPad Screen Protector         4%                 12.50           12.50
Internet Service for iPad     4%       M        359.88          359.88
Diapers                       4%       M
Incontinence Briefs           4%       M        416.43          416.43
Wipes                         4%       M        153.30          153.30
Skin Barrier Cream            4%       M         98.04           98.04
Gloves                        4%       M         81.50           81.50
Hand Sanitizer                4%       M         91.08           91.08
CHUX                          4%       M        164.40          164.40
Mattress Underpads            4%                 41.28           41.28
AFOs                          4%   *
Manual WC                     4%   *
WC Maint                      4%   *
WC Cushion                    4%                157.50          157.50
Cushion Cover                 4%                 84.00           84.00
WC Pack                       4%                 12.50           12.50
Portable Ramp                 4%                 33.90           33.90
Home Mods                     4%
                                    Case 1:17-vv-00185-UNJ Document 64 Filed 02/06/19 Page 28 of 28
                                                          Appendix A: Items of Compensation for Y.M.B.                                                   Page 15 of 15

                                          Compensation Compensation
 ITEMS OF COMPENSATION         G.R. * M     Year 63    Years 64-Life
                                             2080       2081-Life
Special Needs Car Seat         4%
Bruno Seating System           4%              1,464.29        1,464.29
Seating System Maint           4%                166.67          166.67
Case Mngt                      4%     M        3,360.00        3,360.00
Att. Care (School Days)        4%     M
Att. Care (Non School Days)    4%     M
Respite                        4%     M
Home Care                      4%     M      184,831.20      209,188.80
Day Program                    4%     M       27,438.00
Lost Future Earnings
Pain and Suffering
Past Unreimbursable Expenses
North Carolina Medicaid Lien
Colorado Medicaid Lien
Pennsylvania Medicaid Lien
Annual Totals                                227,485.82      224,405.42
                                          Note: Compensation Year 1 consists of the 12 month period following the date of judgment.
                                          Compensation Year 2 consists of the 12 month period commencing on the first anniversary of the date of judgment.
                                          As soon as practicable after entry of judgment, respondent shall make the following payment to the court-appointed guardian(s)/
                                          conservators(s) of the estate of Y.M.B. for the benefit of Y.M.B., for lost future earnings ($801,523.55),
                                          pain and suffering ($250,000.00), and Yr 1 life care expenses ($209,400.51): $1,260,924.06.
                                          As soon as practicable after entry of judgment, respondent shall make the following payment to petitioner for past
                                          un-reimbursable expenses: $13,288.47.
                                          As soon as practicable after entry of judgment, respondent shall make the following payment jointly to
                                          petitioner and the State of North Carolina, as reimbursement of the state's Medicaid lien: $32,448.05.
                                          As soon as practicable after entry of judgment, respondent shall make the following payment jointly to
                                          petitioner and the State of Colorado, as reimbursement of the state's Medicaid lien: $7,457.08.
                                          As soon as practicable after entry of judgment, respondent shall make the following payment jointly to
                                          petitioner and the Commonwealth of Pennsylvania, as reimbursement of the state's Medicaid lien: $4,285.90.
                                          Annual amounts payable through an annuity for future Compensation Years follow the anniversary of the date of judgment.
                                          Annual amounts shall increase at the rates indicated in column "G.R." above, compounded annually from the date of judgment.
                                          Items denoted with an asterisk (*) covered by health insurance and/or Medicare.
                                          Items denoted with an "M" payable in 12 monthly installments at the discretion of respondent.
